            Case 1:19-cr-00016-NRB Document 31
                                            30 Filed 07/02/20
                                                     07/01/20 Page 1 of 1




                                                                  July 1, 2020


                                                                                                                 VIA ECF
Hon. Naomi Reice Buchwald
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007

                 Re:      United States v. Michael Gyure, 19-cr-00016

Dear Judge Buchwald:

        We submit this letter on behalf of Michael Gyure, who was sentenced last year by the
Court and is due to complete his term of supervised release on July 8, 2020. We have been
informed by pretrial services that in order for Mr. Gyure to regain possession of the two
passports he surrendered upon his arrest, an order is required from the Court. Accordingly, we
respectfully request that that Court direct pretrial services to permit Mr. Gyure to pick up his
passports from their office as of July 8, 2020.



                                                                  Respectfully submitted,

                                                                  /s Paul Shechtman

                                                                  Paul Shechtman
                                                                  Partner


cc:       Sheb Swett, Esq. (via ECF)




                                                                            Dated: July 2, 2020




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
